—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered January 13, 2000, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The record of defendant’s plea allocution clearly establishes that he understood the proceedings and that he pleaded guilty knowingly, intelligently and voluntarily. There was nothing coercive about the court’s brief reference to the minimum sentence that defendant would have faced had he been convicted after trial (see, People v Lewis, 243 AD2d 402, lv denied 91 NY2d 974). Concur—Williams, P.J., Saxe, Buckley, Sullivan and Ellerin, JJ.